Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00105-CR

                                          IN RE Phillip WEST

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 26, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus in which he asserts the trial court has failed

to rule on several motions in his underlying criminal case. Relator is represented by trial counsel

below; therefore, he is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

Do not publish



1
 This proceeding arises out of Cause No. 2018CR13174, styled The State of Texas v. Phillip West, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.